Title: To Thomas Jefferson from John Vaughan, 11 October 1820
From: Vaughan, John
To: Jefferson, Thomas


D Sir
Philad.
Oct. 11. 1820
My young friend Mr Lardner Vanuxem accompanies M Cooper, & will also be mentioned to you by M Correa—It would seem a work of supererrogation to add my recommendation to theirs—But having for a Series of years been his fathers friend, & long known his own devotion to Scientific pursuits, I must be permitted to add my testimony. He has put some years in france in adding to his acquirements in Chemistry & Minerology. which he means at a future day Professionally to make useful to his Country; he accompanies D Cooper, & will be his assistant in his Lectures at Columbia & make a part of his family—He will thus add to his stock of knowledge & familiarise himself with the best method of communicating it to othersI remain afft Yours &cJn Vaughan